Name: Commission Decision No 3701/85/ECSC of 23 December 1985 amending for the second time Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  economic analysis
 Date Published: 1985-12-28

 Avis juridique important|31985S3701Commission Decision No 3701/85/ECSC of 23 December 1985 amending for the second time Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered Official Journal L 351 , 28/12/1985 P. 0055 - 0061 Spanish special edition: Chapter 08 Volume 3 P. 0074 Portuguese special edition Chapter 08 Volume 3 P. 0074 *****COMMISSION DECISION No 3701/85/ECSC of 23 December 1985 amending for the second time Decision No 3483/82/ECSC concerning the requirement for Community undertakings to declare the quantities of certain steel products delivered THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 47 thereof, Whereas the statistical data relative to questionnaires 373 and 377, obtained since the implementation of Commission Decision No 3483/82/ECSC (1) as amended by Commission Decision No 1826/83/ECSC (2), continue to be fragmented and unreliable; it is therefore appropriate to rescind them; Whereas it is necessary to modify questionnaires 372 and 376 of Annexes I and II, respectively of Commission Decision No 3483/82/ECSC, in order to include deliveries of steel products destined for, or orginating in Spain and/or Portugal, HAS ADOPTED THIS DECISION: Article 1 Commission Decision No 3483/82/ECSC is hereby amended as follows: 1. Questionnaires 373 of Annex I and 377 of Annex II are hereby rescinded. 2. Questionnaires 372 of Annex I and 376 of Annex II are hereby replaced as provided for in the Annex to this Decision. Article 2 This Decision shall enter into force on 1 January 1986. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1985. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 370, 29. 12. 1982. (2) OJ No L 180, 5. 7. 1983.